Exhibit 10.4

EXECUTION COPY

PROPRIETARY SOFTWARE LICENSE AGREEMENT

This PROPRIETARY SOFTWARE LICENSE AGREEMENT (this “Agreement”) is dated as of
October 10, 2008, between Misys Open Source Solutions LLC, a Delaware limited
liability company, having a principal place of business at 103 Foulk Road, Suite
202, Wilmington, Delaware 19803 (“Licensor”) and Misys Healthcare Systems, LLC,
a North Carolina limited liability company, having its principal place of
business at 8529 Six Forks Road, Raleigh, North Carolina 27615 (“Licensee”).
Licensor and Licensee are referred to herein collectively as “Parties” and each
individually as a “Party”.

W I T N E S S E T H :

WHEREAS, Licensee is an Affiliate of Licensor, and both Licensor and Licensee
are wholly-owned indirect subsidiaries of Misys plc, a public limited company
organized under the laws of England, having a principal place of business at One
Kingdom Street, London W26BL, United Kingdom (“Misys”);

WHEREAS, at the Closing (as defined in the Agreement and Plan of Merger, dated
as of March 17, 2008, by and among Misys, Licensee, Allscripts Healthcare
Solutions Inc., a Delaware corporation, having its principal place of business
at 222 Merchandise Mart, Suite 2024, Chicago, IL 60654 (“Allscripts”) and
Patriot Merger Company, LLC, a North Carolina limited liability company (the
“Merger Agreement”)), Misys will (i) cause Licensee to merge with a wholly-owned
subsidiary of Allscripts, with Licensee as the surviving company and
(ii) acquire, directly or indirectly, 54.5% of the equity interests in
Allscripts on a fully-diluted basis (as determined pursuant to the Merger
Agreement);

WHEREAS, Section 5.2(e) of the Merger Agreement provides that no later than the
Closing Date (as defined in the Merger Agreement), Licensee shall transfer
assets related to the products known as the Misys Connect products to Misys or
its designee, and that Misys or its designee will, in consideration of such
transfer, enter into arrangements to provide Licensee with continued access to
such assets;

WHEREAS, Misys has selected Licensor as its designee for purposes of
Section 5.2(e) of the Merger Agreement;

WHEREAS, pursuant to a Software Assignment Agreement of even date herewith,
Licensee transferred, assigned and delivered to Licensor all of Licensee’s
right, title and interest in, to and under the software commonly referred to as
Misys Connect and all intellectual property developed and owned by Licensee and
used solely in connection with Misys Connect, including software, copyrights,
patents, trade secrets and non-software items relating thereto (the “Misys
Connect Software”);

WHEREAS, the Misys Connect Software is comprised of both proprietary and
open-source components, certain open-source components of which are being



--------------------------------------------------------------------------------

licensed to Licensee by Licensor pursuant to the Apache License V2.0 (the “Open
Source Software License Agreement”), and the proprietary components of which and
non-software items relating thereto are being licensed to Licensee by Licensor
pursuant to this Agreement; and

WHEREAS, subject to the terms and conditions contained herein, Licensee desires
to use, and Licensor is willing to license Licensee to use, the Licensed Works
(as defined below) on the terms and conditions set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1. “Affiliate” means, with respect to any Person, another Person that, at the
time of determination, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with, the
first Person, whether by contract, possession (directly or indirectly) of power
to direct or cause the direction of the management or policies of such entity or
the ownership (directly or indirectly) of securities or other interests in such
Person.

1.2. “Affiliate Sublicensee” has the meaning set forth in Section 2.2.

1.3. “Agreement” has the meaning set forth in the preamble.

1.4. “Allscripts” has the meaning set forth in the second WHEREAS clause.

1.5. “Confidential Information” means all written or oral information disclosed
by either Party to the other relating to the business of either Party that has
been identified as confidential or that by the nature of the circumstances
surrounding disclosure ought to be treated as confidential. Without limiting the
foregoing, Confidential Information shall include, but not be limited to,
information regarding either Party (or information of an Affiliate or third
party which the disclosing party is required to maintain as confidential) that
pertains to the financial condition of such Party (or Affiliate or third
Person), other financial information, business plans and processes, trade
secrets, proprietary technical information, know-how, inventions, techniques,
software (including, but not limited to, the Proprietary Misys Connect Software
and Improvements, Maintenance Releases and Upgrades), documentation (including,
but not limited to, the Proprietary Misys Connect Software Documentation),
personnel records, sales data and contractual arrangements between such Party or
an Affiliate and a third Person. Notwithstanding the definition set forth
herein, Confidential Information shall not include information that: (i) is
publicly available or in the public domain at the time disclosed; (ii) is or
becomes publicly available or enters the public domain through no fault of the
recipient; (iii) is rightfully communicated to the recipient by Persons not
bound by confidentiality obligations with respect thereto; (iv) is already in
the recipient’s

 

2



--------------------------------------------------------------------------------

possession free of any confidentiality obligations with respect thereto at the
time of disclosure; (v) is independently developed by the recipient; (vi) is
approved for release or disclosure by the disclosing Party without restriction;
(vii) is disclosed in response to an order of a court or other governmental
body, provided that the Party making the disclosure pursuant to the order shall
first have given notice to the other Party and made a reasonable effort to
obtain a protective order; (viii) is otherwise required by law or regulation to
be disclosed; (ix) is commingled with other third Person information for
statistical purposes; or (x) is disclosed to establish a Party’s rights under
this Agreement, including to make such court filings as may be required to do
so.

1.6. “End User License Agreement” has the meaning set forth in Section 2.3.

1.7. “Existing Customers” has the meaning set forth in Section 2.4.

1.8. “Field of Use” means healthcare information technology products and
services.

1.9. “Improvements” has the meaning set forth in Section 3.1(a).

1.10. “Licensed Software” means the object code form of Licensed Works and
written documentation related thereto that is licensed by Licensee or its
Affiliate Sublicensees to their respective customers.

1.11. “Licensed Works” means the Proprietary Misys Connect Software and the
Proprietary Misys Connect Software Documentation.

1.12. “Licensee” has the meaning set forth in the preamble.

1.13. “Licensee Improvements” has the meaning set forth in Section 9.3(c).

1.14. “Licensor” has the meaning set forth in the preamble.

1.15. “Maintenance Releases” means releases of the Proprietary Misys Connect
Software or part thereof in source code and object code versions designed to
correct errors and otherwise cause the Proprietary Misys Connect Software to
substantially conform to the operational features detailed in the Proprietary
Misys Connect Software Documentation.

1.16. “Merger Agreement” has the meaning set forth in the second WHEREAS clause.

1.17. “Misys” has the meaning set forth in the first WHEREAS clause.

1.18. “Misys Connect Software” has the meaning set forth in the fifth WHEREAS
clause.

 

3



--------------------------------------------------------------------------------

1.19. “Open Source Software License Agreement” has the meaning set forth in the
sixth WHEREAS clause.

1.20. “Open-Sourced Works” has the meaning set forth in Section 2.8.

1.21. “Parties” and “Party” each have the meaning set forth in the preamble.

1.22. “Person” means an individual, corporation, partnership, joint venture,
association, trust, limited liability company, Governmental Entity (as such term
is defined in the Merger Agreement), unincorporated organization or other
entity.

1.23. “Proprietary Misys Connect Software” means the proprietary components of
the Misys Connect Software set forth on Exhibit A attached hereto and made a
part hereof, in both source code and object code forms, in such forms and media
as they shall exist from time to time.

1.24. “Proprietary Misys Connect Software Documentation” means all non-software
items identified on Exhibit A hereto.

1.25. “Shared Services Agreement” means that certain Shared Services Agreement
to be executed following the Closing Date (as defined in the Merger Agreement)
between Misys and Allscripts.

1.26. “Territory” means worldwide.

1.27. “Upgrades” means software in source code and object code versions that
accomplishes performance, structural or functional improvements or changes, or
adds features to, whether by modification, adaptation, replacement, supplement
or revision, or that is a derivative work of, the Proprietary Misys Connect
Software.

1.28. “Virus” means malicious code, whether or not capable of replication or
attachment to disks or other files, that is capable of performing an illicit
activity or replicating itself on a computer or network of computers and thereby
of damaging other computer programs or data located on such computer or network
or otherwise causing a defect in the operation of such computer or network,
including by causing any computer data, memory, or related hardware to become,
without specific user instructions, erased, altered or unusable. The term
“Virus” includes, but is not limited to, viruses, Trojan horses, time bombs,
worms or similar malicious software, programs or files.

 

4



--------------------------------------------------------------------------------

ARTICLE II

LICENSE

2.1. Grant of License. Subject to the terms and conditions contained herein,
Licensor hereby grants to Licensee:

(a) a nonexclusive, royalty-free right and license to use, access, reproduce,
store, perform, sublicense to certain of its Affiliates as contemplated in
Section 2.2 herein, transmit, display, modify, customize, translate and create
derivative works from the Licensed Works in the Territory within the Field of
Use; provided that, in the event that Misys no longer commercially licenses
products and services within the Field of Use, the license granted to Licensee
under this Section 2.1(a) shall become exclusive;

(b) the nonexclusive, royalty-free right and license to grant sublicenses of the
Licensed Software, either alone, or bundled with Licensee’s, its Affiliates’ or
third-party software, for use by Licensee’s and its Affiliate Sublicensees’ (as
defined below) customers within the Field of Use.

2.2. Affiliate Sublicensees. Licensee may sublicense any of its rights or
delegate any of its obligations under this Agreement with respect to the
Licensed Works to either (a) Allscripts or (b) an entity which is directly or
indirectly wholly-owned by Allscripts (each such entity described in clauses
(a) and (b) of this sentence, an “Affiliate Sublicensee”), including, but not
limited to, the right to grant further sublicenses of the Licensed Software to
the customers of such Affiliate Sublicensees within the Field of Use in the
Territory, provided that (i) any such Affiliate Sublicensee’s use of the
Licensed Works remains subject to the terms and conditions of this Agreement,
and (ii) Licensee shall be responsible for ensuring that each Affiliate
Sublicensee performs in accordance with the terms and conditions of this
Agreement. Any sublicense granted to an Affiliate Sublicensee hereunder shall
contain provisions that (x) Licensor shall be a third-party beneficiary of such
sublicense and (y) the sublicense will, at Licensor’s option, be deemed
automatically assigned by Licensee to Licensor upon any termination of this
Agreement. Any End User License Agreement (as defined below) granted to a
customer of any Affiliate Sublicensee pursuant to Section 2.3 herein shall
survive any termination of this Agreement and Licensor may, at its option,
assume such End User License Agreement in the event that this Agreement
terminates. Except for the right to enter into sublicenses with customers
pursuant to Section 2.3 herein, no Affiliate Sublicensee shall be permitted to
sublicense to any other Person the rights granted to it with respect to the
Licensed Works.

2.3. Customer Licenses. The Licensed Software that Licensee or its Affiliate
Sublicensees license to customers shall be licensed in object code form (i.e.,
non-printed, machine readable form) only, for customers’ use, including for the
making of backup copies and for disaster recovery purposes. Licensee further
agrees to cause its customers to reproduce and incorporate all copyright,
trademark and other proprietary notices contained in any copies of the Licensed
Software it licenses to customers. Any

 

5



--------------------------------------------------------------------------------

end user license agreement between Licensee or any of its Affiliate Sublicensees
and any of their respective customers covering the Licensed Software (each, an
“End User License Agreement”) must be consistent with the terms of this
Agreement and contain provisions stating that the End User License Agreement
(i) will survive any termination of this Agreement and that Licensor may, at its
option, assume such End User License Agreement in the event that this Agreement
terminates and (ii) cannot be assigned, sublicensed or otherwise transferred by
the customer without the prior written consent of Licensee or its Affiliate
Sublicensee (as applicable), except in the event of the assignment or sale of
all or substantially all of the customer’s assets, or any merger, consolidation
or other business consolidation to which the customer is a party.

2.4. Existing Customers. Licensor acknowledges that as of the date of this
Agreement, Licensee licenses the Misys Connect Software to certain of its
customers (“Existing Customers”) and agrees that Licensee may continue to
license the Misys Connect Software to such Existing Customers under the terms
and conditions of their current agreements; provided that Licensee shall use
reasonable efforts to transition all Existing Customers to End User License
Agreements consistent with the terms and conditions hereof as soon as possible
and shall use reasonable efforts to do so prior to the first anniversary of the
date hereof.

2.5. Delivery. Licensor and Licensee acknowledge and agree that Licensee is in
possession of the Proprietary Misys Connect Software and Proprietary Misys
Connect Software Documentation as it exists on the date hereof in source code
and object code form and that no delivery thereof is required; provided,
however, in the event Licensee is not in the possession of the aforementioned
Proprietary Misys Connect Software or Proprietary Misys Connect Documentation,
Licensor shall provide a copy to Licensee upon Licensee’s written request.
Promptly after completion thereof, Licensor shall deliver to Licensee any
Proprietary Misys Connect Software that Licensor creates after the date hereof.

2.6. Compliance with Laws. Licensee shall at all times comply with all laws,
decrees and regulations applicable to this Agreement and the Licensed Works.
Except as otherwise expressly stated herein, the Parties specifically waive and
disclaim the applicability of the Uniform Commercial Code, Uniform Electronic
Transactions Act and Uniform Computer Information Transactions Act to this
Agreement.

2.7. Restriction on Licenses. Neither Party shall license the use of any
proprietary adapter that is part of the Licensed Works or any Improvements
thereto if such license would make available to a competitor of the other Party
the confidential proprietary intellectual property of such other Party, without
the prior consent of the other Party.

2.8. Conversion to Open-Source License. Licensor may at any time license, or
make available for license, any of the Licensed Works or any component thereof
pursuant to any open-source license (such works, “Open-Sourced Works”); provided
that (i) Licensor provides Licensee with thirty (30) days advance notice of its
intent to do so and (ii) the source code for any such Open-Sourced Works does
not,

 

6



--------------------------------------------------------------------------------

without Licensee’s prior consent thereto, disclose the proprietary intellectual
property of Licensee in the data structures of the Meditech, MyWay or Allscripts
proprietary adapters; provided further that Licensor shall, promptly following
the reasonable request of Licensee, discuss with Licensee any questions or
concerns Licensee may have with respect to the disclosure of the proprietary
data structures of such proprietary adapters that are or may become Open-Sourced
Works. At Licensee’s option, such Open-Sourced Works shall become subject to the
Open Source Software License Agreement or another form of software license
approved by the Open Source Initiative that has substantially similar terms and
shall thereupon cease to be licensed hereunder. For the avoidance of doubt, all
Licensed Works or components thereof that remain proprietary shall continue to
be licensed hereunder.

2.9. Works Under Development. The Parties agree that, notwithstanding any
provision of this Agreement or the Shared Services Agreement to the contrary,
neither Party shall be subject to a double recovery for a single claim with
respect to the Works Under Development (as defined in Schedule F to the Shared
Services Agreement) that arises under both this Agreement and the Shared
Services Agreement and the Parties shall negotiate in good faith under which
agreement such claim will be resolved.

ARTICLE III

INTELLECTUAL PROPERTY RIGHTS

3.1. Ownership of Licensed Works and Improvements.

(a) Licensor shall have sole and exclusive ownership of all right, title and
interest in and to the Proprietary Misys Connect Software. Licensor shall also
have sole and exclusive ownership of all right, title and interest in and to all
other Licensed Works, and all copies and portions thereof, existing as of the
date hereof, and all modifications, enhancements and updates to and derivative
works (collectively, “Improvements”) made by Licensor, or on Licensor’s behalf,
based upon the Licensed Works. Licensee shall have sole and exclusive ownership
of all Improvements made by Licensee, or on Licensee’s behalf, based upon the
Licensed Works.

(b) Licensee acknowledges the validity of the Licensed Works and that the
Licensed Works are and will remain the exclusive property of Licensor, and
Licensee agrees that it will not, directly or indirectly, challenge the validity
of the Licensed Works, or any copyright or other intellectual property
registrations or applications thereof in any jurisdiction, or the right, title
and interest of Licensor therein and thereto, nor will it claim any ownership or
other interest in the Licensed Works in any jurisdiction, other than the rights
expressly granted hereunder. Licensee agrees that it shall not at any time
knowingly do or suffer to be done any act or thing that will in any way impair
the rights of Licensor in and to the Licensed Works. Nothing in this Agreement
grants, nor shall Licensee acquire hereby, any right, title or interest in or to
the Licensed Works other than those rights expressly granted hereunder.

 

7



--------------------------------------------------------------------------------

3.2. Proprietary Notices. Licensee shall ensure that all copyright, trademark
and other proprietary notices contained in any copies of the Licensed Works it
distributes internally or to third parties are attributed to Licensor, as
appropriate.

ARTICLE IV

MAINTENANCE; UPGRADES

4.1. Maintenance and Support Services. Licensee shall have sole responsibility
for providing maintenance and support services to its or its Affiliate
Sublicensees’ customers who are or who will be using the Licensed Software.

4.2. Maintenance Releases and Upgrades. Licensee and its Affiliate Sublicensees
may, in connection with providing maintenance and support services to their
respective customers, produce Maintenance Releases and Upgrades in object code
form for distribution to customers who are or who will be using the Licensed
Software.

ARTICLE V

CONFIDENTIALITY

5.1. Confidential Information. The Parties acknowledge that during the
performance of this Agreement, each Party will have access to certain of the
other Party’s Confidential Information or Confidential Information of its
Affiliates or third Persons that the disclosing Party is required to maintain as
confidential, and each Party hereby agrees that it will protect such
Confidential Information of the other Party, its Affiliates or third Persons
with the same degree of care that it uses to protect its own Confidential
Information of like nature, but no less than a reasonable degree of care.
Licensor and Licensee agree not to disclose Confidential Information of the
disclosing Party, its Affiliates or such third Person, as applicable, to any
third Person without the prior written consent of the disclosing Party or any
such Affiliate or third Person. The receiving Party may disclose Confidential
Information of the disclosing Party, its Affiliates or such third Person, as
applicable, on a need-to-know basis only, to the receiving Party’s employees
and/or authorized agents who are bound by obligations of confidentiality as
least as restrictive as those contained herein, and each Party shall be
responsible for ensuring compliance with the terms hereof by Persons to whom it
discloses the Confidential Information of the other. Both Parties agree that all
items of Confidential Information are proprietary to the disclosing Party or
such Affiliate or third Person, as applicable, and shall remain the sole
property of the disclosing Party or such Affiliate or third Person. Each Party
shall only be entitled to use Confidential Information for the purpose intended
hereunder. Each Party shall promptly notify the other Party immediately upon its
becoming aware of a breach of the obligations set forth in this Section 5, and
each Party shall assist the other Party in investigating and pursuing such
breach.

5.2. Confidentiality of Source Code. Notwithstanding the terms of Section 5.1,
Licensee agrees and shall cause its Affiliates (i) to maintain in confidence the
source code of the Proprietary Misys Connect Software and any Improvements,

 

8



--------------------------------------------------------------------------------

Maintenance Releases and Upgrades thereto by using at least the same physical
and other security measures as Licensee uses for its own confidential technical
information and documentation, and no less than a reasonable degree of care; and
(ii) not to disclose the source code of the Proprietary Misys Connect Software
and any Improvements, Maintenance Releases and Upgrades thereto, or any aspect
thereof, to anyone other than employees, contractors or agents who (a) have a
need to know or obtain access to such information in order to support Licensee’s
or its Affiliate Sublicensees’ authorized use of the Licensed Works and (b) are
bound to protect such information against any other use or disclosure.
Licensee’s obligations under this Section 5.2 shall not apply to any information
(w) generally available to the public, (x) ascertainable based on the operation
of the object code of the Licensed Works, (y) independently developed or
obtained without reliance on Licensor’s information or (z) approved for release
by Licensor without restriction.

ARTICLE VI

INFRINGEMENT

6.1. Licensee shall promptly notify Licensor upon becoming aware of any
infringement or misappropriation of the Licensed Works or any infringement or
misappropriation of any other intellectual property pertaining to the Licensed
Works but not embodied in the Licensed Works, including, but not limited to,
Licensor’s copyrights, trade secrets, inventions, know-how, technology,
processes, product specifications and methodologies. Licensor has the exclusive
right to take, and shall take, such steps to stop such infringement as may be
reasonably necessary in its reasonable determination to protect the Licensed
Works and Licensor’s other intellectual property related thereto. Licensee
shall, and shall cause its Affiliates to, cooperate fully with Licensor to stop
such infringement. Licensor shall have full control over any such action,
including, without limitation, the right to select counsel, to settle on any
terms it deems advisable in its discretion, to appeal any adverse decision
rendered in any court, to discontinue any action taken by it, and otherwise to
make any decision in respect thereto as it deems advisable in its discretion.
Licensor shall bear all expenses connected with the foregoing, including for
Licensee’s or its Affiliates’ cooperation. To the extent Licensee or any of its
Affiliates has proven damages resulting from such infringement, Licensee or such
Affiliate shall share in the amount recovered, if any, net of Licensor’s
expenses in connection with such action, pro-rata with Licensor’s damages in
such action.

ARTICLE VII

LIMITATION OF LIABILITY

7.1. NEITHER PARTY OR ITS AFFILIATES SHALL HAVE LIABILITY FOR SPECIAL, INDIRECT,
CONSEQUENTIAL, EXEMPLARY, PUNITIVE OR INCIDENTAL DAMAGES OR FOR ANY DAMAGES
WHATSOEVER RESULTING FROM UNAUTHORIZED ACCESS TO THE LICENSED WORKS, LOSS OF
USE, LOSS OF DATA, LOSS OF PROFITS, LOSS OF GOODWILL, ADDITIONAL EMPLOYEE HOURS
OR LOSS OF ANTICIPATED

 

9



--------------------------------------------------------------------------------

SAVINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR IN THE
PERFORMANCE THEREOF, EVEN IF A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
LOSSES OR DAMAGES AND REGARDLESS OF WHETHER SUCH LIABILITY ARISES IN TORT,
CONTRACT, BREACH OF WARRANTY, OR OTHERWISE. THE FOREGOING LIMITATION OF
LIABILITY SHALL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF THE SUCCESS OR
EFFECTIVENESS OF OTHER REMEDIES.

7.2. THE CUMULATIVE LIABILITY OF EITHER PARTY OR ITS AFFILIATES FOR ALL LOSS AND
DAMAGE WHATSOEVER AND HOWSOEVER ARISING RELATED TO THIS AGREEMENT SHALL NOT
EXCEED ONE MILLION UNITED STATES DOLLARS ($1,000,000). THE FOREGOING LIMITATION
OF LIABIILTY SHALL REMAIN IN FULL FORCE AND EFFECT REGARDLESS WHETHER A PARTY’S
REMEDIES HEREUNDER HAVE FAILED THEIR ESSENTIAL PURPOSE.

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

8.1. Representations and Warranties of the Parties. Each Party represents and
warrants that it has executed this Agreement freely, fully intending to be bound
by the terms and provisions contained herein; that it has full corporate power
and authority to execute, deliver and perform this Agreement; that the Person
signing this Agreement on behalf of such Party has properly been authorized and
empowered to enter into this Agreement by and on behalf of such Party; that
prior to the date of this Agreement, all corporate or company action of such
Party necessary for the execution, delivery and performance of this Agreement by
such Party has been duly taken; and that this Agreement has been duly authorized
and executed by such Party, is the legal, valid and binding obligation of such
Party, and is enforceable against such Party in accordance with its terms.

8.2. DISCLAIMER. THE LICENSED WORKS ARE LICENSED “AS IS, WHERE IS” AND WITH ALL
FAULTS AND, WITH THE EXCEPTION OF THE WARRANTIES EXPRESSLY MADE BY LICENSOR
UNDER THIS AGREEMENT, LICENSOR MAKES AND LICENSEE RECEIVES NO OTHER WARRANTY,
EXPRESS OR IMPLIED, AND ANY AND ALL WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, TITLE, NONINFRINGEMENT OR COMPLIANCE WITH LAW ARE EXPRESSLY
EXCLUDED. LICENSOR DOES NOT REPRESENT THAT THE LICENSED WORKS WILL MEET
LICENSEE’S REQUIREMENTS, OR THAT THE OPERATION OF THE LICENSED WORKS WILL BE
UNINTERRPUTED OR ERROR FREE.

 

10



--------------------------------------------------------------------------------

ARTICLE IX

TERM; TERMINATION

9.1. Term. The term of this Agreement shall become effective as of the date
hereof, and shall continue in effect until terminated in accordance with the
provisions of Section 9.2.

9.2. Termination.

(a) Licensor may terminate this Agreement upon written notice to Licensee, if:

(i) Licensee breaches any provision of this Agreement and fails to cure such
breach within sixty (60) days after the date of Licensor’s written notice
thereof (or, if not curable within such period, within ninety (90) days;
provided such Party has commenced and continues diligently to pursue such cure).

(ii) Licensee files, or consents to the filing against it of, a petition for
relief under any bankruptcy or insolvency laws, makes an assignment for the
benefit of creditors or consents to the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator or other official with similar powers
over a substantial part of its property; or a court having jurisdiction over
Licensee or any of the property of Licensee shall enter a decree or order for
relief in respect thereof in an involuntary case under any bankruptcy or
insolvency law, or shall appoint a receiver, liquidator, assignee, custodian,
trustee, sequestrator or official with similar powers over a substantial part of
the property of Licensee, or shall order the winding-up, liquidation or
rehabilitation of the affairs of Licensee, and such order or decree shall
continue in effect for a period of sixty (60) consecutive days.

(b) Licensor may terminate a sublicense with an Affiliate Sublicensee upon
written notice to Licensee, if:

(i) Licensee fails to cause such Affiliate Sublicensee to cure such breach
within sixty (60) days after the date of Licensor’s written notice to Licensee
thereof (or, if not curable within such period, within ninety (90) days;
provided such Affiliate Sublicensee has commenced and continues diligently to
pursue such cure).

(ii) The Affiliate Sublicensee files, or consents to the filing against it of, a
petition for relief under any bankruptcy or insolvency laws, makes an assignment
for the benefit of creditors or consents to the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator or other official with
similar powers over a substantial part of its property; or a court having
jurisdiction over such Affiliate Sublicensee or any of the property of such
Affiliate Sublicensee shall enter a decree or order for relief in respect
thereof in an

 

11



--------------------------------------------------------------------------------

involuntary case under any bankruptcy or insolvency law, or shall appoint a
receiver, liquidator, assignee, custodian, trustee, sequestrator or official
with similar powers over a substantial part of the property of such Affiliate
Sublicensee, or shall order the winding-up, liquidation or rehabilitation of the
affairs of such Affiliate Sublicensee, and such order or decree shall continue
in effect for a period of sixty (60) consecutive days.

(c) Licensee may terminate this Agreement at any time, at its option, by
providing written notice of termination to Licensor thirty (30) days in advance
of the date of termination.

(d) Notwithstanding anything to the contrary contained herein, termination of
this Agreement by either Party in whole or in part shall be without prejudice to
any other remedy otherwise available hereunder, under law or at equity, to such
Party or the other Party.

(e) Notwithstanding anything to the contrary contained in this Agreement, the
rights and obligations of Licensor and Licensee pursuant to the third sentence
of Section 2.2, clause (i) of the third sentence of Section 2.3, Sections 3.1,
8.2, 9.2(d) and 9.3, Articles 5, 6, 7 and 10 and this Section 9.2(e) shall
survive indefinitely regardless of any cancellation, expiration or termination
of this Agreement.

9.3. Effects of Termination. Any termination of this Agreement or a sublicense
with an Affiliate Sublicensee in accordance with the terms hereof shall be
final. Upon the termination of this Agreement:

(a) All rights in the Licensed Works granted to Licensee or such Affiliate
Sublicensee hereunder shall automatically revert to Licensor, and Licensee or
such Affiliate Sublicensee shall have no further rights in, and shall
immediately cease all use of, the Licensed Works and Licensed Software, except
that Licensee or such Affiliate Sublicensee shall have a 90-day period after
termination to transition away from use of the Licensed Software; and

(b) Licensee or such Affiliate Sublicensee shall immediately (i) at the request
of Licensor, provide Licensor with a copy of the then-current version of the
Licensed Works as modified by Licensee or any Affiliate Sublicensee (in both
source code and object code versions) and (ii) return or destroy, as requested
by Licensor, all copies of the Licensed Works or Licensed Software in its
possession (whether modified or unmodified) not provided to Licensor. Within
thirty (30) days after such returns and/or destruction have taken place,
Licensee or such Affiliate Sublicensee shall provide Licensor with an affidavit
executed by an officer of Licensee or such Affiliate Sublicensee attesting
thereto.

(c) At the request of Licensor, Licensee shall promptly provide Licensor with
copies of the then-current form of the Improvements made by Licensee or any
Affiliate Sublicensees or on their behalf, in both source code and object code
forms (the “Licensee Improvements”) and hereby grants to Licensor, effective as
of Licensor’s

 

12



--------------------------------------------------------------------------------

request for such copies, a nonexclusive, royalty-free right and license to use,
access, reproduce, store, perform, sublicense to its Affiliates, transmit,
display, modify, customize, translate and create derivative works from the
Licensee Improvements in the Territory within the Field of Use solely in order
to provide maintenance and support services to those customers of Licensee and
its Affiliate Sublicensees who have End User License Agreements in effect as of
the date of termination of this Agreement.

ARTICLE X

MISCELLANEOUS

10.1. Assignment. Neither Party shall assign or attempt to assign its rights or
obligations hereunder without the other Party’s prior written consent; provided,
however, that no such consent shall be required for an assignment in connection
with (i) any assignment to an Affiliate of the assigning Party; (ii) any
assignment or sale of all or substantially all of the equity or similar
interests of Allscripts that are owned by Misys; (iii) any assignment or sale of
all or substantially all of the business comprising Misys Open Source Solutions,
a division of Misys; or (iv) any assignment or sale of all or substantially all
of Licensor’s, Misys’s or Licensee’s assets, or any merger, consolidation or
other business combination to which Licensor, Misys or Licensee is a party. Any
assignment or attempt to do so in violation of this Agreement shall be null and
void. This Agreement shall be binding upon and inure to the benefit of the
Parties and their respective heirs, successors and permitted assigns.

10.2. Entire Agreement. This Agreement constitutes the entire agreement between
Licensor and Licensee with respect to the subject matter hereof and supersedes
and cancels all prior agreements and understandings between Licensor and
Licensee, whether written and oral, with respect thereto.

10.3. Amendment; Waivers. This Agreement shall not be amended, supplemented or
modified except in a writing executed by authorized representatives of the
Parties. Waiver by a Party of any breach of any provision of this Agreement by
the other Party shall not operate, or be construed, as a waiver of any
subsequent or other breach.

10.4. No Agency. Licensor and Licensee are independent contractors with respect
to each other, and nothing herein shall create any association, partnership,
joint venture or agency relationship between them.

10.5. Further Assurances. Each of the Parties hereto agrees to execute all such
further instruments and documents and to take all such further action as the
other Party may reasonably require in order to effectuate the terms and purposes
of this Agreement. The Parties shall act in good faith in the performance of
their obligations under this Agreement.

10.6. Severability. If any provision of this Agreement is inoperative or
unenforceable for any reason in any jurisdiction, such circumstances shall not
have the

 

13



--------------------------------------------------------------------------------

effect of rendering the provision in question inoperative or unenforceable in
any other case, circumstance or jurisdiction, or of rendering any other
provision or provisions herein contained invalid, inoperative, or unenforceable
to any extent whatsoever. The invalidity of any one or more phrases, sentences,
clauses, Sections or subsections of this Agreement in any jurisdiction shall not
affect the remaining portions of this Agreement in such jurisdiction or in any
other jurisdiction.

10.7. Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT, OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) IT UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) IT MAKES THIS WAIVER
VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.7.

10.8. Governing Law. This agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to its
principles or rules of conflict of laws to the extent such principles or rules
are not mandatorily applicable by statute and would require or permit the
application of the laws of another jurisdiction. For purposes of any claim,
suit, action or proceedings arising out of or in connection with this Agreement,
each of the parties hereby irrevocably submits to the exclusive jurisdiction of
the federal and state courts located in the County of New York in the State of
New York.

10.9. Equitable Relief. Each Party hereto acknowledges that the other Party will
suffer irreparable harm as a result of the material breach by such Party of any
covenant or agreement to be performed or observed by such Party under this
Agreement, and acknowledges that the other Party shall be entitled to apply for
and, if granted, receive from any court or administrative body of competent
jurisdiction a temporary restraining order, preliminary injunction and/or
permanent injunction, without any necessity of proving damages, enjoining the
breaching Party from further breach of this Agreement or further infringement or
impairment of the rights of the non-breaching Party.

10.10. Force Majeure. Any delay in or failure of performance by a Party under
this Agreement shall not be considered a breach of this Agreement if and solely
to the extent such breach is caused by events beyond the reasonable control of
such Party, including, but not limited to, Acts of God, embargoes, governmental
restrictions, strikes, riots, terrorist attacks, wars, or other military action,
civil disorders, rebellion, fires, floods, vandalism, power outages or sabotage.
The Party whose performance is affected

 

14



--------------------------------------------------------------------------------

by such events shall promptly give notice to the other, specifying the force
majeure circumstances, and the obligations of such Party giving notice shall be
suspended solely to the extent caused by the force majeure and so long as the
force majeure continues, and the time for performance of the affected obligation
shall be extended by the time of the delay caused by such force majeure.

10.11. Notices. All notices, requests, demands and other communications made in
connection with this Agreement shall be in writing and shall be deemed to have
been duly given (a) if sent by first-class registered or certified mail, return
receipt requested, postage prepaid, on the fifth day following the date of
deposit in the mail, (b) if delivered personally, when received, or (c) if
transmitted by facsimile or other telegraphic communications equipment, when
confirmed, in each case addressed as follows:

If to Licensor, to:

Misys Open Source Solutions LLC

c/o Misys plc

One Kingdom Street

London W2 6BL

United Kingdom

Telecopy:      + 44 (0)20 3320 5000

Telephone:    +44 (0)20 3320 1771

Attention:      Group General Counsel & Company Secretary

If to Licensee, to:

Misys Healthcare Systems, LLC

8529 Six Forks Road

Raleigh, North Carolina 27615

Telecopy:      (919) 457-4982

Telephone:    (919) 329-1982

Attention:      Corporate Counsel

or, in each case, to such other address or facsimile number or to the attention
of such other Person as may be specified in writing by such Party to the other
Party.

10.12. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which when taken together
shall be one and the same instrument.

10.13. Headings. The headings contained in this Agreement are for purposes of
convenience only and shall not affect the meaning or interpretation of this
Agreement.

 

15



--------------------------------------------------------------------------------

10.14. Construction of this Agreement. In any construction of this Agreement,
the Agreement shall not be construed against any Party based upon the identity
of the drafter of the Agreement or any provision of it.

 

16



--------------------------------------------------------------------------------

EXECUTION COPY

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

MISYS OPEN SOURCE SOLUTIONS LLC By:  

/s/ Darryl E. Smith

Name:   Darryl E. Smith Title:   MISYS HEALTHCARE SYSTEMS, LLC By:  

/s/ Kathy F. Twiddy

Name:   Kathy F. Twiddy Title:   SVP, General Counsel

 

17